Citation Nr: 0812006	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  06-31 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of prostate 
cancer (claimed as a urinary condition), to include as due to 
ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the Appellant's daughter


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Air 
Force from October 1950 to November 1953, and from November 
1954 to October 1977.

Initially, this matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2005 rating decision by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for prostate cancer, also claimed as a 
urinary condition.  A personal hearing was held at the RO 
before the undersigned Veterans Law Judge in March 2007.

When this case was previously before the Board in July 2007, 
the undersigned Veterans Law Judge granted the veteran's 
motion for advancement on the docket due to age.  

Additionally, the Board remanded the claim for a VA 
examination and medical opinion on the issue of a nexus to 
service.  Unfortunately, all requested development has no 
been accomplished and, although the Board regrets the further 
delay, a remand is required.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the July 2007 Remand, the Board noted that service medical 
records dated in September 1966, October 1966, July 1967, and 
April 1969 reveal complaints of and treatment for a condition 
diagnosed as prostatitis.  A July 1976 examination on 
separation from service does not show any prostate problems 
or complaints.  Medical records do establish a 2001 diagnosis 
of prostate cancer.  The Board directed that under McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), which addressed VA's 
duty to assist in providing an examination, the evidence of 
record required VA to afford the veteran an examination and 
to obtain a medical opinion regarding a relationship between 
current prostate cancer residuals and his in-service 
treatment.

While the required VA examination was conducted in December 
2007, with an addendum following review of the claim file 
added in January 2008, the medical opinion specifically 
requested in the Remand was not provided.  The Court of 
Appeals for Veterans Claims has held that "a remand by this 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  We hold further that a remand by this Court or the 
Board imposes upon the Secretary of Veterans Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand."  Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, an additional remand is required to obtain the 
requested medical opinion.

Accordingly, the case is REMANDED for the following action:

1. The RO should return the claim to the 
examiner who performed the December 2007 
examination and January 2008 review of the 
file to obtain a medical opinion as to 
whether it is at least as likely as not 
that currently diagnosed prostate cancer 
and residuals are etiologically related to 
the veteran's in-service treatment for 
prostatitis.  The claims file should be 
made available for review in connection 
with the offering of an opinion.

If that examiner is no longer available, 
an opinion should be obtained from another 
doctor following review of the claims 
file.

If no opinion can be rendered without 
resort to mere speculation, the reviewer 
should so state.  A complete rationale is 
required for all opinions expressed and 
conclusions reached.

2.  The RO should then review the claims 
file to ensure that all the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The RO should then 
readjudicate the claims on appeal.  If any 
benefit sought remains denied, the RO 
should issue an appropriate SSOC and 
provide the veteran and his representative 
the requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



